NOTICE OF ALLOWABILITY
Applicant’s response, received 04/13/2022, to the previously presented office action has been entered and made of record.

Response to Arguments
Applicant’s arguments, page 9 of Applicant’s Remarks received 04/13/2022, with respect to the previously presented 35 USC 112(f) sixth paragraph interpretation of claims 1-13 has been considered. Examiner acknowledges Applicant’s response in agreement of said interpretation of the claims under 35 USC 112(f) sixth paragraph.
Applicant’s arguments, pages 9-13 of Applicant’s remarks received 04/13/2022, with respect to the previously presented 35 USC 103 prior art rejection and the limitations of the currently presented claims have been considered and are persuasive.  Applicant’s arguments are persuasive for at least the reasoning that the subject matter of previously presented claim 11 that has been incorporated into the limitations of each of independent claims 1 and 14 has not been disclosed by the cited prior art utilized in the previously presented 35 USC 103 rejections of claims 1 and 14. For at least the above reasoning, the previously presented 35 USC 103 rejections of independent claims 1, 14, and their corresponding dependent claims 2-10, 12-13, and 15-16 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kendal Sheets (Reg 47077) on 06/04/2022.

Claims 15-16 of the present application has been amended as follows: 
Claim 15: CANCELLED
Claim 16: The method (500) as claimed in claim 1, comprising
turning off the CMAC-X system (102) upon receiving a SHUTOFF signal.

Claim Interpretation
(Note: Reiterated from previous office action.) The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“local controller” “Multiple and Accumulator” “accumulator” “adder” “functional safety unit” “Built-In Self-Test” “redundancy units” “debugging register” of independent claim 1 and corresponding claims 2-13 depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-10, 12-14, and 16 (renumbered 1-14 for issue) are allowed.
The following is an examiner’s statement of reasons for allowance:
The currently presented limitations of independent claims 1 and 14 further include the previously presented limitations of claim 11 from the previously presented (12/24/2020 filing) claimset. Applicant has successfully shown and discussed in the arguments presented 04/13/2022 that the previously presented prior art references of Ma et al (“Optimizing Loop Operation and Dataflow in FPGA Acceleration of Deep Convolutional Neural Networks”) in view of Reimann et al (“Advanced Diagnosis: SBST and BIST Integration in Automotive E/E Architectures”) and Kshirsagar et al (“Design of a Novel Fault Tolerant Voter Circuit for TMR Implementation to Improve Reliability in Digital Circuits”) have failed to disclose these claim limitations further requiring “wherein the debug register (230) with diagnostics feature captures a number of fault events occurred while performing convolution operation, adding BIAS and Filtering,”. Examiner has found no further prior art references that have disclosed or made obvious this claim limitation when considered alone or in combination with the known prior art. Therefore, independent claims 1, 14, and their corresponding dependent claims 2-10, 12-13, and 16 are in condition for allowance over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666